
	
		I
		111th CONGRESS
		1st Session
		H. R. 2824
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mrs. Christensen (for
			 herself, Mr. Herger, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Armed Services, and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance the conduct and support of federally funded
		  comparative effectiveness research relating to health care, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Doctor-Patient Relationship and
			 Research Protection Act.
		2.Federal
			 Coordinating Council for Comparative Effectiveness Research
			(a)AuthorityParagraph (1) of section 804(c) of title
			 VIII of division A of the American Recovery and Reinvestment Act of 2009 (42
			 U.S.C. 299b–8(c)) is amended to read as follows:
				
					(1)notwithstanding the provisions under the
				heading Agency for
				Healthcare Research and Quality of this title and any
				other provision of law, have full authority to direct and coordinate all
				Federal funding of comparative effectiveness health care research, including
				such research conducted or supported by the Departments of Health and Human
				Services, Veterans Affairs, and Defense;
				and
					.
			(b)MembershipSubsection (d) of section 804 of title VIII
			 of division A of the American Recovery and Reinvestment Act of 2009 (42 U.S.C.
			 299b–8) is amended to read as follows:
				
					(d)Membership
						(1)In
				generalThe members of the Council shall include one senior
				officer or employee from each of the following agencies:
							(A)The Agency for
				Healthcare Research and Quality.
							(B)The Secretary of
				Health and Human Services.
							(C)The Director of
				the National Institutes of Health.
							(D)20 members, 9 of
				whom are not full-time government employees, appointed by the Comptroller
				General of the United States as follows:
								(i)3
				members representing patients and health care consumers.
								(ii)3
				members representing practicing physicians, including surgeons.
								(iii)3 members
				representing agencies that administer public programs, as follows:
									(I)1 member
				representing the Centers for Medicare & Medicaid Services who has
				experience in administering the program under title XVIII of the Social
				Security Act.
									(II)1 member
				representing agencies that administer State health programs (who may represent
				the Centers for Medicare & Medicaid Services and have experience in
				administering the program under title XIX or the program under title XXI of the
				Social Security Act or be a governor of a State).
									(III)1 member
				representing agencies that administer other Federal health programs (such as a
				health program of the Department of Defense Federal employees health benefits
				program under chapter 89 of title 5 of the United States Code, a health program
				of the Department of Veterans Affairs under chapter 17 of title 38 of such
				Code, or a medical care program of the Indian Health Service or of a tribal
				organization).
									(iv)3
				members representing private payers, of whom at least 1 member shall represent
				health insurance issuers and at least 1 member shall represent employers who
				self-insure employee benefits.
								(v)3
				members representing pharmaceutical, device, and technology manufacturers or
				developers.
								(vi)1
				member representing nonprofit organizations involved in health services
				research.
								(vii)1 member
				representing organizations that focus on quality measurement and improvement or
				decision support.
								(viii)1 member
				representing independent health services researchers.
								(ix)1
				member representing research in differences in treatment outcomes along the
				lines of racial and ethnic background, gender, and geography.
								(x)1
				member representing research in treating rural populations.
								(E)QualificationsAt
				least half of the members of the Council shall be physicians or other experts
				with clinical expertise.
							(2)Chairman; vice
				chairmanThe Secretary shall serve as Chairman of the Council and
				shall designate a member to serve as Vice
				Chairman.
						.
			(c)Rules of
			 constructionSubsection (g) of section 804 of title VIII of
			 division A of the American Recovery and Reinvestment Act of 2009 (42 U.S.C.
			 299b–8) is amended to read as follows:
				
					(g)Rules of
				construction
						(1)CoverageNothing
				in this section shall be construed—
							(A)to permit the
				Council to mandate or recommend coverage, reimbursement, or other policies for
				any public or private payer; or
							(B)as preventing the
				Secretary of Health and Human Services from covering the routine costs of
				clinical care received by an individual entitled to, or enrolled for, benefits
				under title XVIII, XIX, or XXI of the Social Security Act in the case where
				such individual is participating in a clinical trial and such costs would
				otherwise be covered under such title with respect to the beneficiary.
							(2)Reports and
				findingNo report submitted under this section or research
				findings disseminated by the Council shall be construed as mandates,
				guidelines, or recommendations for payment, coverage, or
				treatment.
						.
			(d)Transparency,
			 credibility, and accessSection 804 of title VIII of division A
			 of the American Recovery and Reinvestment Act of 2009 (42 U.S.C. 299b–8) is
			 amended by adding at the end the following:
				
					(h)Transparency,
				credibility, and accessThe
				Council shall establish procedures to ensure that the following requirements
				for ensuring transparency, credibility, and access are met:
						(1)Public comment
				period
							(A)Comment prior to
				obligation of funds for researchBefore any Federal funds may be obligated
				to conduct or support comparative effectiveness research, the Council shall
				provide for a period of not less than 30 days for the public to comment on the
				research proposal.
							(B)Comment after
				research results publishedAfter the publication of the results
				of research described in subparagraph (A), the Council shall provide for a
				period of 60 days for the public to comment on such results.
							(C)Transmission of
				public commentsThe Council shall ensure the transmission of
				public comments submitted under subparagraph (A) to the entity conducting the
				research with respect to which the individual study design is being
				finalized.
							(2)Additional
				forumsThe Council shall, in addition to the public comment
				period described in paragraph (1), support forums to increase public awareness
				and obtain and incorporate public feedback through media (such as an Internet
				website) on the following:
							(A)The identification
				of comparative effectiveness research priorities.
							(B)Comparative
				effectiveness research findings.
							(C)Any other duties,
				activities, or processes the Council determines appropriate.
							(3)Public
				availabilityThe Council shall make available to the public and
				disclose through the official public Internet website of the Council, and
				through other forums and media the Council determines appropriate, the
				following:
							(A)The process and
				methods for the conduct of comparative effectiveness research pursuant to this
				section, including—
								(i)the identity of
				the entity conducting any such research;
								(ii)any links the
				entity has to industry (including such links that are not directly tied to the
				particular research);
								(iii)draft study
				designs (including research questions and the finalized study design, together
				with public comments on such study design and responses to such
				comments);
								(iv)research
				protocols (including measures taken, methods of research, methods of analysis,
				research results, and such other information as the Council determines
				appropriate);
								(v)the identity of
				investigators conducting such research and any conflicts of interest of such
				investigators; and
								(vi)any progress
				reports the Council determines appropriate.
								(B)Public comments
				submitted during each public comment period under paragraph (1)(A).
							(C)Bylaws, processes,
				and proceedings of the Council, to the extent practicable and as the Council
				determines appropriate.
							(D)Not later than 60
				days after receipt by the Council of a relevant report or comparative
				effectiveness research finding, appropriate information contained in such
				report or finding.
							(4)Conflicts of
				interest
							(A)In
				generalThe Council
				shall—
								(i)in
				appointing members to an advisory panel, and in selecting individuals to
				contribute to any peer-review process and for employment as executive staff of
				the Council, take into consideration any conflicts of interest of potential
				appointees, participants, and staff; and
								(ii)include a
				description of any such conflicts of interest and conflicts of interest of
				Council members in an annual report to the Congress, except that, in the case
				of individuals contributing to any such peer review process, such description
				shall be in a manner such that those individuals cannot be identified with a
				particular research project.
								(B)DefinitionIn
				this subsection, the term conflict of interest means associations,
				including financial and personal, that may be reasonably assumed to have the
				potential to bias an individual's decisions in matters related to the Council
				or the conduct of the comparative effectiveness
				research.
							.
			3.Application of
			 federally funded clinical comparative effectiveness research
			(a)Limitation on
			 CMSThe Administrator of the Centers for Medicare & Medicaid
			 Services may not use federally funded clinical comparative effectiveness
			 research data to make coverage determinations under title XVIII of the Social
			 Security Act for medical treatments, services, and items on the basis of
			 cost.
			(b)Requirement for
			 implementationFederally funded clinical comparative
			 effectiveness research and related evaluation and communication activities
			 shall reflect the principle that clinicians and patients should have the best
			 available evidence upon which to make choices in health care items and
			 services, in providers, and in health care delivery systems, recognizing that
			 patient subpopulations and patient and physician preferences may vary.
			(c)Appeals of
			 certain Medicare coverage determinationsIn the case of a
			 national or local coverage determination under title XVIII of the Social
			 Security Act that has been made utilizing federally funded comparative
			 effectiveness research, an individual entitled to benefits under such title
			 shall—
				(1)be an eligible
			 requester under section 1869(h)(1)(B) of such Act in relation;
				(2)have expedited access (as specified by the
			 Secretary) to coverage determinations, redeterminations, and appeals relating
			 to such determinations; and
				(3)have full access to all administrative or
			 judicial review under section 1869 of such Act with respect to such
			 determinations.
				(d)Rule of
			 constructionNothing in this Act or the amendments made by this
			 Act shall be construed to require coverage of any drug, biological product,
			 device, or treatment that has been determined by the Food and Drug
			 Administration to be unsafe.
			(e)Disaggregation
			 of research resultsNo Federal funds may be made available to any
			 person for any federally funded clinical comparative effectiveness research,
			 unless the person agrees to ensure that, whenever possible, the methodology and
			 research protocols will include variables that not only measure, but can be
			 disaggregated to analyze and identify, any differences along the lines of
			 racial and ethnic background, gender, and geography that may exist among and
			 within patient subpopulations.
			(f)DefinitionsIn this section:
				(1)The term
			 federally funded clinical comparative effectiveness research means
			 research that—
					(A)evaluates and
			 compares the clinical effectiveness, risks, and benefits of 2 or more medical
			 treatments, services, and items; and
					(B)is conducted or supported in accordance
			 with provisions of title VIII of division A of the American Recovery and
			 Reinvestment Act of 2009 or with the use of other Federal funds.
					(2)The term
			 medical treatments, services, and items means health care
			 interventions, protocols for treatment, procedures, medical devices, diagnostic
			 tools, pharmaceuticals (including drugs and biologicals), and any other
			 processes or items being used in the treatment and diagnosis of, or prevention
			 of illness or injury in, patients.
				(3)The term
			 patient subpopulations means populations of patients of different
			 racial and ethnic backgrounds, genders, and geographic locations.
				
